Order affirmed, with costs, and judgment absolute directed against appellant on the stipulation in the following memorandum: The order appealed from should be affirmed, with costs, and, pursuant to the terms of the stipulation for judgment absolute, the claim should be dismissed. We agree with the conclusion reached by the Appellate Division. The provision in the appropriation map ‘ ‘ reserving ’ ’ certain rights effected a reservation of the easement granted to the claimant’s predecessor in interest by the City of Buffalo and it follows that, if the State later interferes with the claimant’s access to its waterfront property, the State will have to answer for a de facto appropriation.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Scileppi and Bergan.